Cite as 2016 Ark. App. 343

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                     No. CR-15-1037


WESLEY L. WOOLEY                                 Opinion Delivered   June 22, 2016
                              APPELLANT
                                                 APPEAL FROM THE PULASKI
                                                 COUNTY CIRCUIT COURT,
                                                 SECOND DIVISION
V.                                               [NO. 60CR2014-4128]

                                                 HONORABLE CHRISTOPHER
                                                 CHARLES PIAZZA, JUDGE

STATE OF ARKANSAS                                AFFIRMED; MOTION TO
                                 APPELLEE        WITHDRAW GRANTED



                          PHILLIP T. WHITEAKER, Judge

       Appellant Wesley Wooley was charged with one count of first-degree murder and

one count of aggravated robbery. Wooley pled guilty to, and was found guilty of, both

counts. On appeal, Wooley’s counsel has filed a motion to withdraw as counsel and a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court Rule 4-

3(k) (2015). Wooley was notified of his right to file pro se points, but he did not do so.

       As a general rule, a defendant has no right to appeal from a plea of guilty. Ark. R.

App. P.–Crim. 1(a) (2015). A defendant may appeal from a guilty plea under three limited

exceptions: (1) a conditional guilty plea under certain specified circumstances pursuant to
                                 Cite as 2016 Ark. App. 343

Arkansas Rule of Criminal Procedure 24.3(b)1; (2) where the assignment of error is from a

sentence or sentencing procedure that was not an integral part of the acceptance of the plea,

see Burgess v. State, 2016 Ark. 175, ___ S.W.3d ___2; and (3) an appeal from a guilty plea

when the issue on appeal is one of evidentiary errors that arose after the plea but during the

sentencing phase of the trial, regardless of whether a jury was impaneled or the trial judge sat

as the trier of fact during that phase. Johnson v. State, 2010 Ark. 63; King v. State, 2013 Ark.

App. 342.

       Here, Wooley pled guilty without an agreed recommended sentence from the

prosecuting attorney. At the sentencing hearing, the court received evidence, and Wooley

made two evidentiary objections. At the conclusion of the hearing, the circuit court

sentenced him to fifty years on each count, to be served concurrently. We conclude that

Wooley’s appeal is appropriate under the third exception to the general rule.

       The test for filing a no-merit brief is not whether there is any reversible error, but

rather whether an appeal would be wholly frivolous. Kindle v. State, 2015 Ark. App. 13;

Gaines v. State, 2014 Ark. App. 651. We have reviewed the entire record and counsel’s brief

and conclude that Wooley’s counsel has adequately addressed each of the objections raised

at sentencing and explains why they would not present a meritorious issue on appeal.

Therefore, pursuant to sections (a) and (b) of In re Memorandum Opinions, 16 Ark. App. 301,


       1
       This exception does not apply because Wooley did not enter a conditional plea
under Rule 24.3(b).
       2
        This exception does not apply because any alleged error would not pertain to the
sentence or sentencing procedure itself.

                                               2
                               Cite as 2016 Ark. App. 343

700 S.W.2d 63 (1985), we issue this memorandum opinion granting counsel’s motion to be

relieved and affirming Wooley’s conviction and sentence.

      Affirmed; motion to withdraw granted.

      KINARD and HIXSON , JJ., agree.

      William R. Simpson, Jr., Pub. Def., and Brett Qualls, Deputy Pub. Def., by: Margaret

Egan, Deputy Pub. Def., for appellant.

      No response.




                                           3